On Remand from the Alabama Supreme Court

SHAW, Judge.1
On the authority of Ex parte J.D.H., 797 So.2d 1130 (Ala.2001), the judgment of the *1134circuit court is reversed and this cause is remanded to the Circuit Court of Winston County for proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED.
McMILLAN, P.J., and COBB, BASCHAB, and WISE, JJ„ concur.

. The original opinion in this case was authored by another judge. This case was reassigned to Judge Shaw on January 16, 2001.